DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments filed on 04/12/2019 are acknowledged.
Claims 1-17 are pending for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claims that depend directly or indirectly from claim 15 is/are also rejected due to said dependency. 
In regard to claim 15, claim 15 recites “an ATR prism adhereable to a living body surface”.  The phrase should be read as “an ATR prism is configured to adhere to a .  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshima et al. (USPGPUB 2004/0199060 – applicant cited). In regard to claim 15, Oshima discloses a biological material measuring apparatus (Figs. 1-6 and associated descriptions) comprising: an infrared light source (element 1, Figs. 1-6 and associated descriptions) configured to radiate infrared light including signal light, reference light, and correction light (the infrared light comprises a wavenumber signal and at least two wavenumbers for creating at least one calibration line, Figs. 2-5 and associated descriptions; [0017-0030]; [0046-0051]; three or more points for calibration line(s), [0063]); an ATR prism adhereable to a living body surface (elements 2 or 12, Figs. 1 and 6 and associated descriptions); an infrared photodetector configured to detect infrared light emitted from the ATR prism (elements 3 and 6, Figs. 1 and 6 and associated descriptions; [0091]); and a controller (element 4, Figs. 1 and 6 and associated descriptions) configured to correct a spectrum or an intensity of the signal light based on an intensity of infrared light detected at a wavelength of the reference light and a wavelength of the correction light (the spectrum  by intensities of wavelength detected at at least 1080 cm-1 and 2100 cm-1, Figs. 2-5 and associated descriptions; calibration line and wavenumbers, [0050-0089]; three or more points for calibration line(s), [0063]).
In regard to claim 3, Oshima discloses the ATR prism has a first end face (incident end face of element 2, Fig. 1 and associated descriptions), a second end face (tissue contacting face of element 2, Fig. 1 and associated descriptions), a third end face (bottom face of element 2, Fig. 1 and associated descriptions), and a fourth end face (light exiting face of element 2, Fig. 1 and associated descriptions), and the infrared light radiated from the infrared light source is incident on the first end face, and the infrared light that has been incident on the first end face passes through the ATR prism while repeating total reflection off the second end face and the third end face and is then emitted from the fourth end face (Fig. 1 and associated descriptions).
In regard to claim 8, Oshima discloses the infrared photodetector is configured to selectively detect a specific wavelength (spectroscopic means and polarizer and associated detected wavelengths/ wavenumbers, Figs. 1-5 and associated descriptions; [0069]; [0091]; [0099]; [0105]; [0101]; [0118]).

Allowable Subject Matter
Claims 1-2, 4-7, 9-14, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In regard to claims 1 and 2, the prior art of record does not teach or suggest the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        s